       Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 1 of 14                    FILED
                                                                                  2020 Jul-20 AM 08:51
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

PEOPLE FIRST OF ALABAMA,                  )
    et al.,                               )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        ) Civil Action No. 2:20-cv-00619-AKK
                                          )
JOHN H. MERRILL, Secretary                )
of State, et al.,                         )
                                          )
      Defendants.                         )

            STATE DEFENDANTS’ SECOND EVIDENTIARY SUBMISSION

      In anticipation of filing their motion to dismiss, Defendants John H. Merrill,

in his official capacity as Secretary of State of Alabama, and the State of Alabama

(collectively, “State Defendants”) hereby submit their second evidentiary

submission as set out below.

      Exhibit 15         CERTIFICATION OF EMERGENCY RULES
                         Ala. Admin. Code § 820-2-3-.06-.03ER
                         Absentee Voting During State of Emergency—Special
                         Elections House District 49. (July 17, 2020)

      Exhibit 16         CERTIFICATION OF EMERGENCY RULES
                         Ala. Admin. Code § 820-2-3-.06-.04ER
                         Absentee Voting During State of Emergency—General
                         Election of 2020. (July 17, 2020)

      Exhibit 17         Declaration of David A. Z. Brewer (July 17, 2020)




                                         1
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 2 of 14




                        Respectfully submitted,

                        Steve Marshall,
                          Attorney General

                        s/ Jeremy S. Weber
                        James W. Davis (ASB-4063-I58J)
                        Winfield J. Sinclair (ASB-1750-S81W)
                        Jeremy S. Weber (ASB-3600-X42G)
                        Misty S. Fairbanks Messick (ASB-1813-T71F)
                        Brenton M. Smith (ASB-1656-X27Q)
                          Assistant Attorneys General

                        Office of the Attorney General
                        501 Washington Avenue
                        Montgomery, Alabama 36130-0152
                        Telephone: (334) 242-7300
                        Fax: (334) 353-8400
                        Jim.Davis@AlabamaAG.gov
                        Winfield.Sinclair@AlabamaAG.gov
                        Misty.Messick@AlabamaAG.gov
                        Jeremy.Weber@AlabamaAG.gov
                        Brenton.Smith@AlabamaAG.gov

                        Counsel for State Defendants




                               2
       Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 3 of 14




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 20, 2020 I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of
such to all counsel of record.


                                                    /s Jeremy S. Weber
                                                    Counsel for State Defendants




                                          3
  Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 4 of 14




                     EXHIBIT 15

CERTIFICATION OF EMERGENCY
                RULES
Ala. Admin. Code § 820-2-3-.06-.03ER
   Absentee Voting During State of
Emergency—Special Elections House
      District 49. (July 17, 2020)
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 5 of 14
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 6 of 14
  Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 7 of 14




                     EXHIBIT 16

CERTIFICATION OF EMERGENCY
               RULES
Ala. Admin. Code § 820-2-3-.06-.04ER
   Absentee Voting During State of
Emergency—General Election of 2020.
           (July 17, 2020)
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 8 of 14
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 9 of 14
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 10 of 14




                    EXHIBIT 17

Declaration of David A. Z. Brewer
          (July 17, 2020)
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 11 of 14
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 12 of 14
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 13 of 14
Case 2:20-cv-00619-AKK Document 107 Filed 07/20/20 Page 14 of 14
